Citation Nr: 0903372	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the right knee.  

2.  Entitlement to an initial rating higher than 10 percent 
for instability of the right knee.  

3.  Entitlement to an initial rating higher than 10 percent 
for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 2002 to 
June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
February 2007 when they were denied. The veteran appealed the 
Board's February 2007 decision to the Court of Appeals for 
Veterans Claims ("the Court").  By Order dated June 30, 
2008, the Court remanded the issues on appeal back to the 
Board for compliance with instructions included in a Joint 
Motion for Remand ("Joint Motion").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Joint Motion directed that the veteran be afforded a new 
VA examination as the veteran had alleged that she 
experienced an increase in symptomatology since the last VA 
examination which was conducted in January 2005.  While the 
issues on appeal were before the Court, the veteran was 
provided with a new VA examination which was conducted in 
March 2008.  Significantly, the VA examiner noted in the 
examination report that the veteran's claims file was not 
available for review in connection with the examination.  
This examination is deficient for ratings purposes.  See 38 
U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 
(1991) (VA's duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior examinations and 
treatment).  The claims file must be returned to the examiner 
who conducted the March 2008 VA examination to allow him to 
review the claims file and prepare an addendum to the 
examination report which takes into account all the pertinent 
evidence in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for knee problems since 2007.  
After securing any necessary releases, 
associate with the claims file those 
records identified by the veteran which 
have not already been obtained.  

2.  Contact the examiner who conducted 
the March 2008 VA joints examination and 
request that he review pertinent 
documents in the claims folder and 
prepare an amended report, indicating if 
there is a change in the prior findings 
after the claims folder review.  The 
veteran may be recalled for examination, 
if deemed necessary.  

If the examiner who conducted the March 
2008 VA examination is not available, 
arrange for a VA examination by a 
suitably qualified health care 
professional to conduct an appropriate VA 
examination to determine the 
symptomatology manifested by the service-
connected right and left knee 
disabilities.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical and special test findings should 
be clearly reported.  Range of motion 
should be reported along with the point 
(if any, in degrees) where motion is 
limited by pain.  The examiner should 
also report any additional functional 
loss due to weakness, fatigue, and/or 
incoordination, to include additional 
functional loss to be expected during 
flare-ups.  The examiner should also 
clearly report whether there is recurrent 
subluxation or lateral instability of the 
right and/or left knee and, if so, 
whether it is slight, moderate, or 
severe.  

3.  After completing any additional 
necessary development, the issue on 
appeal should be readjudicated.  If the 
dispositions remain unfavorable, furnish 
the appellant a supplemental statement of 
the case and afford an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




